DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see remarks, filed February 26, 2021, with respect to the rejections of the claims under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art fails to anticipate or render obvious 
	receive the excitation signal (51) from a rotary encoder (2) coupled to the resolver; supply an input signal (52) based on the excitation signal (51) of which the plausibility is to be checked; determine an estimated amplitude value (53) for an amplitude of the excitation signal (51) based on the supplied input signal (52); determine an estimated phase angle value (54) for a phase angle of the excitation signal (51) based on the supplied input signal (52); generate a diagnosis signal (55) based at least on the determined estimated amplitude value (53) and the determined estimated phase angle value (54); and check the plausibility of the excitation signal (51) based on the diagnosis signal (55) depending on a predetermined value range for the diagnosis signal (55), wherein a drive of the resolver is shut off in response to the diagnosis signal (55) failing to fall within the predetermined value range, in combination with all other limitations as claimed by Applicant.
	Regarding claim 6, the prior art fails to anticipate or render obvious receiving the excitation signal (51) from a rotary encoder (2) coupled to the resolver, supplying (SO1) an input signal (52) based on the excitation signal (51) of which the plausibility is to be checked; determining (S02) an estimated amplitude value (53) for an amplitude of the excitation signal (51) based on the supplied input signal (52); determining (S03) an estimated phase angle value (54) for a phase angle of the excitation signal (51) based on the supplied input signal (52); generating (S04) a diagnosis signal (55) based at least on the determined estimated amplitude value (53) and the determined estimated phase angle value (54); checking the plausibility (S06) of the excitation signal (51) based on the diagnosis signal (55) depending on a predetermined value range for the diagnosis signal (55); and shutting off a drive of the resolver in response to the diagnosis signal (55) failing to fall within the predetermined value range, in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISCHITA L HENSON/Primary Examiner, Art Unit 2865